Citation Nr: 1138053	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left ankle disability, claimed as a residual of injury in service.  

2.  Entitlement to service connection for bilateral hip disability, claimed as a residual of injury in service.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  Residuals of a left ankle injury cannot be reasonably disassociated from the Veteran's military service.  

2.  Degenerative joint disease of both hips cannot be reasonably disassociated from the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran's left ankle disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The Veteran degenerative joint disease of both hips was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the claim of entitlement to service connection for a left shoulder scar, because the claim is granted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92.  

Historically, the Veteran served on active duty service in the Marine Corps from January 1975 to January 1977.  According to his DD Form 214, his primary specialty was as a rifleman.  In September 2006, he submitted a claim of entitlement to service connection for a left ankle disorder.  In April 2007 he amended his claim to include entitlement to service connection for a hip disorder.  After his claim was denied in August 2007, the Veteran perfected an appeal.  These claims have been certified to the Board for appellate review.  

The Veteran has claimed that he fractured his left ankle during service and fell, also injuring his left hip.  He has stated that he fell again several months later, reinjuring his ankle and hip.  He has stated that he subsequently continued to have problems with the ankle and his hips.  

Despite exhaustive attempts to obtain the Veteran's service treatment records from the National Personnel Records Center and from the Marine Barracks, Washington, DC, where he has indicated he was stationed, including pursuant to the Board's June 2010 remand, the only service records that are available consist of the report of his enlistment examination in November 1974.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As a layperson, the Veteran is not capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements in that regard cannot be accepted as competent medical evidence.  

The unavailability of service treatment records that might document the injury to the Veteran's left ankle and hips and consequent treatment during service is not fatal to the Veteran's claims.  His own statements regarding the occurrence of the claimed injuries constitute competent evidence.  Further, he has submitted photographs of himself showing him as a youth wearing a cast on his left ankle and foot, including a photograph of him using crutches in a room that appears to be Marine barracks with other Marines.  Although the claims file contains no medical reports to delineate the severity and extent of the Veteran's injuries, the photographs provide strong evidence that he did in fact sustain a significant injury to his left ankle during service.  

In light of the unavailability of the Veteran's official service treatment records, the Board finds that the photographs provided by the Veteran, in conjunction with his own credible statements describing his injuries, establish the occurrence of an injury to the Veteran's left ankle and left hip during service.  This finding does not end the analysis, however.  

The Veteran has also indicated that he sought medical care from a private physician for his left ankle and hip shortly after his separation from service.  He has stated that he conducted a search to try to locate the physician, but unfortunately the clinic is no longer in operation.  

The Veteran has also submitted the report of private medical treatment for left hip pain in June 2006.  The assessment at that time was left sciatica.  Also of record is a letter from a private physician dated in March 2009 stating that he had known and treated the Veteran for the previous five years for chronic hip pain.  The physician indicated that the hip pain "seemed to have been initiated when [the Veteran] was in the Marines and in 1976 fell and fractured his ankle and landed very hard and hit his left hip.  He has had since that time intermittent pain with his left hip."  The physician stated that there had been progressive deterioration since 2005 and that the Veteran now had constant pain.  The examiner further stated that, "the exact etiology of this is unknown," but "it is entrusting that it did occur post trauma which occurred while he was in the Marines."  

In June 2010, the Board remanded the case for the RO to conduct additional attempts to obtain the Veteran's service treatment records and to schedule him for an examination to obtain a medical opinion as to the etiology of any left ankle or hip disability found.  As discussed above, all attempts to obtain the Veteran's service treatment records have been unsuccessful, and the RO prepared a formal finding that further attempts would be futile.  

The Veteran was afforded a VA compensation examination in July 2010.  The examiner reviewed the claims file and examined the Veteran, and discussed the Veteran's reported history regarding his left ankle and hips, both during and after service.  X-rays of the left ankle showed a benign growth arrest line in the distal tibia, but no evidence of a fracture or healed fracture.  X-rays of the hips showed substantial degenerative change in the left hip joint with significant superior narrowing and hypertrophic deformity of the femoral head.  There was also mild to moderate narrowing of the right hip joint.  The examiner diagnosed recurrent left ankle sprain and degenerative joint disease of both hips, left greater than right.  The examiner concluded that, because there were no clinical notes documenting left ankle and bilateral hip injury/treatment during service, she was unable to provide an opinion as to whether the left ankle and hip disabilities had their onset during service; the examiner stated that doing so would require resort to mere speculation.  

The RO obtained an additional VA compensation examination in April 2011.  That examiner also reviewed the claims file and examined the Veteran, and also discussed the history of the Veteran's left ankle and hip complaints as previously reported.  The examiner diagnosed recurrent left ankle sprain and degenerative joint disease of the left hip.  That examiner was also unable to provide the requested nexus opinion "without resort to mere speculation" because "[n]o documentation of injury or treatment of [left] ankle fracture or hip condition was found in his records."  

To the extent that the two VA examiners provided rationale for their determinations that they were unable to provide an opinion as to whether the Veteran's current left ankle and hips disabilities were related to service without resort to speculation, the examinations are adequate for VA rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  However, because neither examiner could provide a definite opinion as to the etiology of the Veteran's left ankle and hip disabilities, their opinions provide no evidence concerning the etiology of the disabilities.  The examination reports do provide evidence of current disability, however.  The examiners diagnosed recurrent left ankle sprain and degenerative joint disease of both hips, and those diagnoses are confirmed by x-rays.  

So the only evidence of record concerning the etiology of the claimed disorders consists of the Veteran's statements and the March 2009 private physician's letter.  As discussed above, the Board has found that the evidence establishes that the Veteran sustained injuries to his left ankle and left hip during service.  Additionally, the VA examiners provided evidence of current left ankle and bilateral hip disabilities.  Although the private physician did not provide much rationale for his nexus opinion, it remains the only medical evidence of record concerning the etiology of the claimed disorders, and the opinion is favorable to the Veteran's claim.  

Therefore, acknowledging the competence of the Veteran to describe events for which there is no documentation, as well as his continuity of symptomatology since service, and affording him the benefit of the doubt, the Board concludes that the criteria have been met for service connection for residuals of a left ankle injury and for degenerative joint disease of both hips.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.102 (2011).  


ORDER

Service connection for residuals of a left ankle injury is granted.  

Service connection for degenerative joint disease of both hips is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


